DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to claim 26.
The rejection of claims 19-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments to claims 19-23 and in view of applicant’s cancelation of claims 20 and 21.
The rejection of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s cancelation of claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 10, 15, 17-19, 22-24, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a tumor comprising intra-tumoral injection of live, virulent CMV, does not reasonably provide enablement for a method of treating a tumor comprising intra-tumoral injection of attenuated, spread defective, replication-incompetent, or killed CMV.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed method commensurate in scope with these claims.
Paragraphs [0109] and [0110] establish that MCMV infects B16F0 cells, spreads through the culture, and appears to be an oncolytic virus.  This means that the MCMV is infectious (able to infect cells and spread).  Applicant has not established that attenuated, spread-defective, replication-incompetent or killed 
Given the breadth of the claims, the lack of guidance in the specification, and the lack of predictability of the art, it would require undue experimentation for one skilled in the art to practice the full scope of the claimed method.
Response to Arguments
In the reply dated May 4, 2021, applicant first argues that the specification provides more than adequate description to enable one of ordinary skill in the art to practice the claimed invention without undue experimentation.  Applicant’s arguments have been fully considered and not found persuasive. 
As outlined in the rejection above, the claims are not enabled for a method of treating a tumor comprising intra-tumoral injection of attenuated, spread defective, replication-incompetent, or killed CMV.
Applicant next argues that Figures 6 and 7 and paragraphs [00114] – [00116] show that MCMV is not acting primarily as an oncolytic virus, but rather infects tumor associated macrophages and controls tumor growth in a CD8+ T-cell dependent manner.  Applicant’s arguments have been considered and are not found persuasive. 
The last line of paragraph [00109] of the specification states “[t]ogether, these data suggest that MCMV may be oncolytic after direct infection of established tumors”.  This oncolytic activity was observed after in vitro intratumoral infection of in vitro culture of B16F0 cells.  Paragraphs [00114] – [00116] appear to demonstrate that MCMV also infects tumor-associated macrophages in vivo.  Thus, MCMV appears to be oncolytic and may elicit an immune response by infecting nearby macrophages.  Regardless of in vitro or in vivo infection, the MCMV used was virulent/infectious and not attenuated, spread defective, replication-incompetent, or killed CMV.
Applicant argues that both WT-CMV and CMV-gp100 are attenuated CMV viruses and cites paragraphs [00021] and [00083] to support this argument.  Paragraph [00021] states that in certain embodiments, the CMV is an attenuated CMV.  However, there are no examples demonstrating that a non-virulent/attenuated CMV can be oncolytic and infect macrophages to elicit an immune response as was demonstrated with the MCMV.  Paragraph [00083] does not teach that both WT-CMV and CMV-gp100 are attenuated CMV viruses.  Applicant states that Wilski et al. demonstrates that spread-defective CMV was effective at controlling tumor growth in a macrophage-dependent manner.  Wilski et al. was not provided to the Examiner to review.  Nonetheless, assuming arguendo, that Wilski et al. teaches that spread-defective CMV was effective at controlling tumor growth in a macrophage-dependent manner, this teaching would not encompass replication-incompetent or killed CMV.
Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to, inter alia, a composition comprising an immunotherapeutic that blocks the PD-1/PD-L1 pathway.  
	The written description rejection is made because the claims are interpreted as being drawn to a genus of immunotherapeutic which possess the function of blocking the PD-1/PD-L1 pathway.  
The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of immunotherapeutics with the claimed function (blocking the PD-1/PD-L1 pathway).  A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of immunotherapeutics with ).  Given that the specification has only described the function of the immunotherapeutics, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Response to Arguments
In the reply dated May 4, 2021, applicant first argues that anti-PD-L1 therapeutics are known.  Applicant further argues that applicant was in possession of the genus of immunotherapeutics that block the PD-1/PD-L1 pathway.  Applicant’s arguments have been fully considered and found persuasive, in part. 
The Office agrees that anti-PD-L1 therapeutics (e.g., anti-PD-L1 antibodies) that are capable of preventing PD-L1 from binding to and activating PD-1 are known.  However, the Office disagrees that applicant was in possession of the genus of immunotherapeutics that block the PD-1/PD-L1 pathway.  The PD-L1/PD-1 pathway is shown below1.

    PNG
    media_image1.png
    717
    1358
    media_image1.png
    Greyscale

As shown in the diagram, there are numerous proteins, other than PD-L1 and PD-1, that are involved in the PD-L1/PD-1 pathway.  While applicant was in possession of anti-PD-L1 therapeutics (e.g., anti-PD-L1 antibodies) that can prevent PD-L1 from binding to and activating PD-1, applicant was not in possession of the genus of therapeutics that can block the PD-L1/PD-1 pathway, which includes numerous proteins such as RAS, MEK PI3K, PATF, mTOR, etc.  For example, applicant has not identified an immunotherapeutic that blocks or inhibits Akt, MEK, ZAP70 or BATF such that the PD-L1/PD-1 pathway is blocked.  Applicant has only identified agents that directly block PD-L1 binding to PD-1.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The image can be found at https://media.springernature.com/original/springer-static/image/chp%3A10.1007%2F978-981-15-3266-5_3/MediaObjects/482867_1_En_3_Fig1_HTML.png